DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/2022 has been entered.

Response to Amendment
The Amendments, filed on 04/01/2022, have been received and made of record. In response to the most recent Office Action, dated 10/04/2021, claims 12 and 22 have been amended, claims 34 and 35 have been cancelled and claims 36 and 37.

Allowable Subject Matter
Claims 12-33 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests said additional winding having a second end connected to the common connection and a filter circuit connected to the common connection, the filter circuit comprising a capacitor. Claims 13-21, 23-26, 28-33 and 36 depend upon claim 12. 

Regarding claim 22, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests said additional winding having a second end connected to the common connection and a filter circuit connected to the common connection, the filter circuit comprising a capacitor. Claims 27 and 37 depend upon claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagoner (US 2013/0301327) teaches a system and method of parallel converter current sharing. Wagoner in Figure 2 teaches a filter circuit (270) connected at the output of a first set of filtering winding (228-260). However, Wagoner does not teach the additional winding on the output thus not teaching a filter circuit being connected to a common connection that connects to both the filtering windings and the additional winding. 
Jiang (US 2015/0349662) teaches a pulse width modulation control for parallel inverters. Jiang teaches a filter configuration in Figure 1 wherein the filtering winding (14) are connected to an additional winding (16) with capacitors acting as filters connected in the middle. However, Jiang in Figure 5 shows that the windings are wrapped differently than the manner in which the claims requires it and also does not show the common connection connecting the filtering windings, the additional winding and the capacitors. 
Engelage (US 2007/0258273) teaches a polyphase line filter. Engelage in Figures 1 and 2 teaches an output filter for a polyphase system. Engelage in Figure 2 shows that three windings can be connected to a common connection, however, lacks teaching the filter capacitor having a connection to the common connection node. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839